Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Plaintiffs appeal the district court’s order entering judgment in Plaintiffs’ action against Defendant and declaring repair costs to be the proper measure of covered loss owed to Plaintiffs by Defendant. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. See Gellman v. The Cincinnati Ins. Co., 602 F.Supp.2d 705 (W.D.N.C.2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.